PER CURIAM.
Geico General Insurance Company petitions for a writ of certiorari from two trial court orders that permit discovery of its attorney’s billing records. The records were sought by the respondent in support of her claim for attorney’s fees in the litigation below. We grant the petition because the respondent failed to make the showing required to obtain her opponent’s attorney’s fee records.
This case is controlled by Estilien v. Dyda, 93 So.3d 1186 (Fla. 4th DCA 2012). That case took the view that “the records of one’s opponent are, at best, only marginally relevant to the general issue of determining an appropriate amount of attorney’s fees to be awarded in a given case.” Id. at 1188 (quoting HCA Health Srvcs. of Fla., Inc. v. Hillman, 870 So.2d 104 (Fla. 2d DCA 2003)). Estilien held that:
[W]here the billing records of opposing counsel are sought solely for the purpose of supporting a claim for attorney’s fees, ‘[t]he party seeking production must establish that the requested material is actually relevant to a disputed issue, that the records sought are needed to prepare for the attorney’s fee hearing, and that substantially equivalent material cannot be obtained from another source.’
93 So.3d at 1188-89 (quoting Hillman, 870 So.2d at 107). Respondent requested the discovery, in part, to support the award of a “multiplier.” She failed to make the showing required by Estilien.

Petition for writ of certiorari granted; orders under review quashed.

DAMOORGIAN, C.J., STEVENSON, and GROSS, JJ., concur.